DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the applicant’s reply of 8/24/2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 included in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 510 024 (“Hochreiter”), cited in an IDS.
Regarding claim 1, Hochreiter discloses a plasticizing device (the plasticizing unit 1; see Figure 1 and lines 340-341 of the provided translation) for a molding machine (see lines 35, 194-195, 276-279, 361-370, and 385-386) comprising:
a plasticizing cylinder (the plasticizing cylinder 2; see Figure 1 and lines 340-341);
a plasticizing screw (the plasticizing screw 3; see Id.) arranged in the plasticizing cylinder (see Figure 1), the plasticizing screw being rotatable about a longitudinal axis (see lines 385-386 and Figure 2) and being linearly movable along the longitudinal axis (see Id.), and the plasticizing screw comprising a functioning section (see Figures 1 and 2; any screw section that performs a function is considered a functioning section);
a sensor (the measuring sensor 4 that is located in the plasticizing cylinder 2; see Figure 1 and lines 343-345) arranged in or on the plasticizing cylinder (see Id.), the sensor being configured to measure a distance to a surface of the functioning section of the plasticizing screw (see lines 343-345); and
a detecting device (the control and/or regulating unit 9; see Figure 1 and lines 351-352) for detecting at least one of (i) a type of the functioning section and (ii) an operating state of the functioning section (the control and/or regulating unit 9 determines the wear on the plasticizing screw 3; see lines 102-106, 164-167, and 275-276), the detecting device being configured to:
detect a distance signal progression generated by a movement of the functioning section relative to the sensor (see lines 179-191),
compare the detected distance signal progression with a stored distance signal progression (see Id.; changes in the frequency and amplitude over time are used to determine wear), and
issue a signal representing the at least one of (i) the type of the functioning section and (ii) the operating state of the functioning section (see lines 275-276) based on a match between the detected distance signal progression and the stored distance signal progression (see lines 179-191; changes in the frequency and amplitude over time are used to determine wear).

Regarding claim 2, Hochreiter discloses wherein the functioning section is a screw flight zone of the plasticizing screw (see Figure 1 and lines 343-345).

Regarding claim 3, Hochreiter discloses wherein the detected distance signal progression and the stored distance signal progression represent a surface contour of the functioning section (see lines 179-191; the changes in amplitude would indicate the surface contour of the plasticizing screw 3).

Regarding claim 5, Hochreiter discloses wherein the detection of the distance signal progression is carried out when the plasticizing screw is rotated, when the plasticizing screw is linearly moved along the longitudinal axis, or when the plasticizing screw is rotated and moved translationally (see lines 179-184).

Regarding claim 7, Hochreiter discloses wherein when the functioning section is a screw flight zone, the type of the functioning section is a single-channel screw (see line 342 and Figure 1).

Regarding claim 8, Hochreiter discloses wherein the sensor is an ultrasound sensor, an electromagnetic sensor, or a capacitive sensor (see lines 138-139).
Regarding claim 9, Hochreiter discloses wherein the sensor comprises a measuring head (see the capacitive sensor 4a in Figure 2).

Regarding claim 10, Hochreiter discloses wherein the sensor further comprises an evaluation unit connected with the measuring head (see lines 264-267).

Regarding claim 11, Hochreiter discloses wherein the measuring head is arranged on the plasticizing cylinder (see the measuring sensor 4 that is located in the plasticizing cylinder 2 in Figure 1 and the capacitive sensor 4a in Figure 2).

Regarding claim 12, Hochreiter discloses a control or regulating unit for controlling or regulating movements of the plasticizing screw (the control and/or regulating unit 9; see lines 271-274, 349-352, and 365-370).

Regarding claim 13, Hochreiter discloses wherein the detecting device is part of the control or regulating unit (the control and/or regulating unit 9 serves as a detecting device in that it can determine the wear on the plasticizing screw 3; given that this function can alternatively be performed by the evaluation unit, it should be recognized that the control and/or regulating unit 9 performs additional functions, e.g., controlling the plasticizing screw 3; in other words, some part of the control and/or regulating unit 9 serves as a detecting device, as claimed).

Regarding claim 14, Hochreiter discloses a molding machine (see lines 35, 194-195, 276-279, 361-370, and 385-386) comprising the plasticizing device as set forth in claim 1 (see the rejection of claim 1).

Regarding claim 15, see the rejection of claim 1.

Regarding claim 16, Hochreiter discloses wherein the sensor comprises at least two measuring heads (there are two measuring sensors 4; see Figure 1 and lines 343-348) separated from each other along the longitudinal axis (see Figure 1).

Regarding claim 17, Hochreiter discloses wherein the measuring head is arranged on an external side of the plasticizing cylinder (see the capacitive sensor 4a in Figure 2).

Regarding claim 18, Hochreiter discloses wherein the measuring head is arranged in a drilled pocket on the external side of the plasticizing cylinder (see the capacitive sensor 4a in Figure 2; with respect to the pocket being “drilled”, the method of forming the pocket does not patentably distinguish over Hochreiter since claim 18 is an apparatus claim; see MPEP 2113(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hochreiter, as applied to claim 3 above, and further in view of US 2015/0037447 (“Rechter”).
Regarding claim 4, Hochreiter does not disclose wherein the detecting device is configured to use a surface code formed in the functioning section as identification for detecting the type of the functioning section.
Rechter discloses a screw 4 with a bar code 24 that is readable by a bar-code reader 25, resulting in information being relayed to a controller installation 11 so that corresponding operating parameters can be used. See Figure 5 and paragraph 44. The bar code 24 can be directly incorporated into the screw material as an elevation relief or profile. See paragraph 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bar code 24 into the plasticizing screw 3 of Hochreiter to enable the control and/or regulating unit 9 to select appropriate operating parameters for the screw being used, as taught by Rechter. The measuring sensors 4 of Hochreiter are capable of determining changes in the surface contour of the plasticizing screw 3 and, therefore, are capable of working with a bar code 24 incorporated into the screw material as an elevation relief or profile.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hochreiter, as applied to claim 1 above, and further in view of US 2021/0039298 (“Skrabala”).
Regarding claim 6, Hochreiter does not explicitly disclose wherein the stored distance signal progression is stored in a data memory of the plasticizing device or is retrievable from a cloud via a data line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the stored distance signal progression in memory of the control and/or regulating unit 9 since the control and/or regulating unit 9 already stores data (see lines 172-174 of Hochreiter) and since it is well known in the art to provide such control devices with memory for storing data (see Figure 1 and paragraphs 38-39 and 43-44 of Skrabala).

Response to Arguments
The applicant's arguments regarding the prior art rejections have been fully considered, but they are not persuasive. The applicant argues that Hochreiter does not teach or suggest any type of detecting device for detecting at least one of (i) a type of a functioning section and (ii) an operating state of the functioning section. Instead, the control unit of Hochreiter identifies an amount of wear of the plasticizing screw and whether the amount of wear is acceptable (i.e., within stored limit values).
The examiner respectfully disagrees. The amount of wear of a plasticizing screw and whether this wear falls within acceptable limits represents an operating state of the plasticizing screw. There is nothing in the claims to limit “operating state” to the particular function being performed by the screw (or a part thereof) at a given time, which appears to be the distinction being drawn by the applicant. An operating state can be “unacceptable screw wear” or “all parameters within acceptable limits”, for example. 
Furthermore, the applicant’s specification supports this interpretation:
“With this detection device, however, not only the type can be detected, but the operating state of the functioning section can be detected alternatively or additionally. An operating state, for example, can be the switch position of the functioning section. With reference to the functioning section in the form of a return flow shut-off device, for example, the switch position can be distinguished in "closed" and "open". Based on the distance signal progression, thus, it can be deduced whether the return flow shut-off device is actually open or closed and a corresponding signal can be emitted. Also the movements of the shut-off ring or the oscillation (orbital movement) of the tip can be detected in order to identify the operating state of the plasticizing screw. If process parameters are not adjusted in an optimal manner the plasticizing screw and, thus, also the shut-off device in the cylinder are oscillating.

It is also possible that, for example, the wear of the return flow shut-off device (e. g. a shortening of the tip wings) or the length of the shut-off ring is measured by the detection device. Likewise, the number of the balls used in the return flow shut-off device can be determined. 

The identification of the type or of the operating state does not have to be carried out in each cycle. The detecting device can be configured for example in such a way that a detection of the type of the functioning section and/or of the operating state of the functioning section is carried out only after a stopping of the machine or after a standstill which lasts longer than a predetermined time.” (emphasis added)

See pages 3-4 of the applicant’s specification.
As an additional point, even if the screw wear detection of Hochreiter does not meet the limitations of claim 1, the rejection of claim 4 under 35 U.S.C. 103 involves a detection of a type of a functioning section based on distance signals and therefore meets all the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744